Exhibit 99.1 GRUBHUB REPORTS SECOND QUARTER RESULTS GrubHub generates 47% revenue growth and 68% adjusted EBITDA growth in the second quarter Chicago, IL– July 28, 2015 – GrubHub Inc. (NYSE: GRUB), the leading takeout marketplace, today announced financial results for the quarter ended June 30, 2015. “We delivered significant year-over-year growth in the seasonally slower second quarter, driven by strong performance in all of our markets across the country,” said Matt Maloney, CEO.“GrubHub’s almost 6 million diners ordered more than 20 million times during the quarter, driving revenue growth of 47 percent year-over-year.” Second Quarter 2015 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months ended June 30, 2015 as compared to the same period in 2014. Second Quarter Financial Highlights · Revenues: $88.0 million, a 47% year-over-year increase from $60.0 million in the second quarter of 2014. · Non-GAAP Adjusted EBITDA: $28.4 million, a 68% year-over-year increase from $16.9 million in the second quarter of 2014. · Net Income: $9.4 million, or $0.11 per diluted share, a 247% year-over-year increase from $2.7 million, or $0.03 per diluted share, in the second quarter of 2014. · Non-GAAP Net Income: $15.0 million, or $0.17 per diluted share, a 146% year-over-year increase from $6.1 million, or $0.07 per diluted share. Second Quarter Key Business Metrics Highlights · Active Diners were 5.93 million, a 42% year-over-year increase from 4.19 million Active Diners in the second quarter of 2014. · Daily Average Grubs were 220,100, a 26% year-over-year increase from 174,500 Daily Average Grubs in the second quarter of 2014. · Gross Food Sales were $568 million, a 34% year-over-year increase from $423 million in the second quarter of 2014. Seamless Upgrade “In addition to strong financial performance, we released a significant upgrade to the Seamless consumer interface, which brings the best performing elements of all of our platforms into one consolidated experience,” continued Maloney.“The new interface has an updated design and is cleaner, more intuitive and importantly, mobile-centric. We are also now on a single technology stack, which will allow us to scale more easily and will dramatically improve our time to market for new features and functionality.” Delivery Expansion “We are making great strides expanding our delivery capabilities.By next week, we will have doubled the number of markets where we offer delivery in the months following our February acquisitions of two of the nation’s leading restaurant delivery companies,” noted Maloney.“We are proud that more than half of our 6 million diners live in markets that have GrubHub delivery right now.” Second Quarter and Full Year 2015 Guidance Based on information available as of July 28, 2015, the company is providing the following financial guidance for the second quarter and full year of 2015: Third Quarter 2015 Full Year 2015 (in millions) Expected revenue range $85 - $87 $358 - $364 Expected Adjusted EBITDA range $23 - $25 $104 - $112 Second Quarter 2015 Financial Results Conference Call:GrubHub will webcast a conference call today at 9 a.m. CT to discuss the second quarter 2015 financial results. The webcast can be accessed on the GrubHub Investor Relations website at http://investors.grubhub.com, along with the company's earnings press release and financial tables. A replay of the webcast will be available at the same website until August 11, 2015.
